             Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 1 of 43




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                :                 CIVIL ACTION
BISSER NIKOLOV,                                                 :
Individually and on Behalf of All Others                        :
Similarly Situated                                              :
                     Plaintiff,                                 :
                                                                :
         v.                                                     :                 No. 19-2218
                                                                :
LIVENT CORPORATION, et al.                                      :
                                                                :
                           Defendants.                          :

                                               MEMORANDUM

         Lead Plaintiffs, Central Laborers’ Pension Fund and New York Hotel Trades Council &

Hotel Association of New York City, Inc. Pension Fund, on behalf of themselves and all others

similarly situated (collectively “Plaintiffs”) filed this securities class action suit against Livent

Corporation (“Livent”), its officers and directors (the “Individual Defendants”), the underwriters

of Livent’s Initial Public Offering (the “Underwriter Defendants”), and Livent’s controlling

shareholder, FMC Corporation (“FMC”) (collectively “Defendants”), alleging violations of §§

11, 12, and 15 of the Securities Act of 1933.1 Plaintiffs allege in the Corrected Consolidated

Amended Complaint (the “Complaint”) that Defendants made false and misleading statements

and omissions in the registration statement and prospectus filed with the Securities and Exchange

Commission (“SEC”) in connection with Livent’s October 2018 initial public offering (“IPO”).

See generally ECF No. 44. Defendants filed a joint motion to dismiss this action pursuant to




         1
          Plaintiffs assert Count I, violation of Section 11, against Livent, the Individual Defendants and the
Underwriter Defendants. ECF No. 44 at ¶ 91-100. Plaintiffs assert Count II, violation of Section 12(a)(2) against
Livent and FMC. Id. at ¶¶ 101-106. Plaintiffs assert Count III, violation of Section 15, against Livent, the Individual
Defendants, and FMC. Id. at ¶¶ 107-110.


                                                               1
            Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 2 of 43




Fed. R. Civ. P. 12(b)(6).2 ECF No. 50. Plaintiffs filed a response in opposition to Defendants’

Motion to Dismiss. ECF No. 51. Defendants then filed a reply in support of their Motion to

Dismiss. ECF No. 52. On May 5, 2020, the Court held oral argument on the Motion to Dismiss

via video conference, in which both Plaintiffs and Defendants participated. ECF Nos. 56, 57.


    I. STANDARD OF REVIEW

        When reviewing a motion to dismiss, the Court “accept[s] as true all allegations in

plaintiff’s complaint as well as all reasonable inferences that can be drawn from them, and [the

court] construes them in a light most favorable to the non-movant.” Tatis v. Allied Interstate,

LLC, 882 F.3d 422, 426 (3d Cir. 2018) (quoting Sheridan v. NGK Metals Corp., 609 F.3d 239,

262 n.27 (3d Cir. 2010)). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 557)). “The plausibility determination is ‘a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.’”

Connelly v. Lane Const. Corp., 809 F.3d 780, 786-87 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at

679).

        Finally, courts reviewing the sufficiency of a complaint must engage in a three-step

process. First, the court “must ‘take note of the elements [the] plaintiff must plead to state a

claim.’” Id. at 787 (quoting Iqbal, 556 U.S. at 675) (alterations in original). “Second, [the court]


        2
         The Underwriter Defendants and Individual Defendants move only as to the claims asserted against them.
ECF No. 50 at 11 n.1.


                                                           2
          Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 3 of 43




should identify allegations that, ‘because they are no more than conclusions, are not entitled to

the assumption of truth.’” Id. (quoting Iqbal, 556 U.S. at 679). Third, “[w]hen there are well-

pleaded factual allegations, [the] court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.” Id. (quoting Iqbal, 556 U.S. at 679)

(alterations in original).


   II. ELEMENTS PLAINTIFFS MUST PLEAD TO STATE A CLAIM

         Plaintiffs allege the registration statement and prospectus Livent filed with the SEC in

connection with its October 2018 IPO contained false and misleading statements and omissions,

in violation of Sections 11, 12(a)(2), and 15 of the Securities Act of 1933. ECF No. 44. The

Securities Act of 1933 (the “Act”), 15 U.S.C. § 77a et seq., protects investors by requiring that

companies issuing securities provide financial and other significant information concerning the

securities being offered for public sale. See Omnicare, Inc. v. Laborers Dist. Council Const.

Indus. Pension Fund, 575 U.S. 175, 178 (2015). Companies offering securities for sale to the

public, with a few exceptions, must file a registration statement and prospectus with the

Securities and Exchange Commission with specific information about the company and the

securities for sale. See 15 U.S.C. §§ 77aa, 77f, 77j; see also Omnicare, 575 U.S. at 178.

“Beyond those required disclosures, the issuer may include additional representations of either

fact or opinion.” Omnicare, 575 U.S. at 178.

         To establish a prima facie3 violation of Section 11 of the Act, plaintiff “need only show a

material misstatement or omission” in the issuing company’s registration statement. Herman &


         3
           In evaluating a motion to dismiss, once the court has assumed the veracity of the well-pleaded allegations
in the complaint, the court must “then determine whether they plausibly give rise to an entitlement to relief.”
Connelly, 809 F.3d at 787. However, the Third Circuit has found that, “at least for purposes of pleading sufficiency,
a complaint need not establish a prima facie case in order to survive a motion to dismiss.” Connelly, 809 F.3d at 788.
“A prima facie case is ‘an evidentiary standard, not a pleading requirement.’” Connelly, 809 F.3d at 788 (quoting


                                                              3
          Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 4 of 43




MacLean v. Huddleston, 459 U.S. 375, 382 (1983). Section “11 imposes liability ‘if a

registration statement, as of its effective date: (1) contained an untrue statement of material fact;

(2) omitted to state a material fact required to be stated therein; or (3) omitted to state a material

fact necessary to make the statements therein not misleading.’” In re Constar Int'l Inc. Sec.

Litig., 585 F.3d 774, 782–83 (3d Cir. 2009) (quoting In re Suprema Specialties, Inc. Sec. Litig.,

438 F.3d 256, 269 (3d Cir. 2006)). Section 11 “does not require a showing of individualized loss

causation, because injury and loss are presumed.” In re Constar Int’l, 585 F.3d at 785.

Furthermore, “Section 11 imposes near-strict liability for untruths and omissions made in a

registration statement.” Obasi Inv. LTD v. Tibet Pharm., Inc, 931 F.3d 179, 182 (3d Cir. 2019).

         Similarly, “Section 12(a)(2) provides for civil liability for anyone who offers or sells a

security ‘by means of a prospectus or oral communication, which includes an untrue statement of

material fact or omits to state a material fact necessary in order to make the statements, in light

of the circumstances under which they were made, not misleading . . . .’” In re Suprema

Specialties, 438 F.3d at 269 (quoting 15 U.S.C. § 77l(a)(2)). “To state a claim under Section

12(a)(2), plaintiffs must allege that they purchased securities pursuant to a materially false or

misleading ‘prospectus or oral communication.’” In re Adams Golf Inc., 381 F.3d 267, 273

(2004). “Like Section 11, Section 12(a)(2) is a ‘virtually absolute’ liability provision that does

not require an allegation that defendants possessed scienter.” In re Suprema Specialties, 438

F.3d at 269 (quoting In re Adams Golf, 381 F.3d at 274 n.7).




Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510-12 (2002)). Instead, Plaintiffs must “allege sufficient facts to raise
a reasonable expectation that discovery will uncover proof of [Plaintiff’s] claims.” Connelly, 809 F.3d at 789.
Although Plaintiffs need not establish a prima facie case at this stage, the elements of the prima facie claim for
violation of sections 11 and 12(a)(2) guide the Court in its analysis of determining whether the well-pleaded
allegations plausibly give rise to an entitlement of relief.


                                                              4
         Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 5 of 43




        In order for an omission to constitute a “violation[] of sections 11 and 12(a)(2), plaintiffs

must allege that an omitted material fact was required to be included by the securities laws or

that its absence rendered statements in the prospectus misleading.” In re Adams Golf, 381 F.3d

at 277 (citing 15 U.S.C. §§ 77k(a), 77l). Section 11’s omissions clause creates liability for a

statement of opinion where “a registration statement omits material facts about the issuer’s

inquiry into or knowledge concerning a statement of opinion, and . . . those facts conflict with

what a reasonable investor would take from the statement itself.” Omnicare, 575 U.S. at 189.

Furthermore, a “reasonable investor understands a statement of opinion in its full context, and §

11 creates liability only for the omission of material facts that cannot be squared with such a fair

reading.” Id. at 190-191.

        In addition, “[m]ateriality is ordinarily an issue left to the factfinder and is therefore not

typically a matter for Rule 12(b)(6) dismissal.” In re Adams, 381 F.3d at 274 (citing Weiner v.

Quaker Oats Co., 129 F.3d 310, 317 (3d Cir.1997)). “Only if the alleged misrepresentations or

omissions are so obviously unimportant to an investor that reasonable minds cannot differ on the

question of materiality is it appropriate for the district court to rule that the allegations are

inactionable as a matter of law.” Id. (quoting Shapiro v. UJB Fin. Corp., 964 F.2d 272, 286 (3d

Cir.1992)).

        Lastly, “Section 15 of the Securities Act provides for joint and several liability on the part

of one who controls a violator of Section 11 or Section 12.” In re Suprema Specialties, 438 F.3d

at 284 (citing 15 U.S.C. § 77o). Under Section 15, the “plaintiff must prove that one person

controlled another person or entity and that the controlled person or entity committed a primary

violation of the securities laws.” Id.




                                                        5
            Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 6 of 43




  III. WELL-PLED FACTUAL ALLEGATIONS4

         Livent is a pure-play miner and producer of lithium. ECF No. 44 at ¶ 2. Livent produces

two types of lithium compounds: base lithium compounds, including lithium carbonate, and

performance lithium compounds, including lithium hydroxide. Id. at ¶¶ 37, 39. Lithium

hydroxide is used in the manufacturing of batteries for the electric vehicle (“EV”) market. Id. at

¶¶ 2, 37.

         In October 2018, Livent filed a registration statement and prospectus (collectively the

“Registration Statement”) with the Securities and Exchange Commission in connection with its

IPO. ECF No. 44 at ¶¶ 1, 45, 46. That same month, Livent completed its IPO, selling 23 million

shares of its common stock at a price of $17.00 per share. Id. at ¶¶ 4, 46. The Complaint alleges

that Livent received approximately $369 million from the IPO, net of underwriting discounts and

commissions. Id. at ¶ 46. Prior to the IPO, Livent was a subsidiary of FMC. Id. at ¶ 4.

Following the IPO, FMC retained approximately 84.25% of Livent’s outstanding common stock.

Id. at ¶ 47.

         The Complaint alleges that Livent’s operations are centered in the Salar del Homre

Muerto in Argentina, an area rich with lithium mineral depositions. Id. at ¶ 39. Plaintiffs allege

the Registration Statement noted that “Livent’s operations in Argentina were expandable,

enabling Livent to increase its production of base lithium compounds to meet increasing

demand.” Id. Plaintiffs allege that base lithium carbonate sales make up 12% of Livent’s




          4
            When reviewing a motion to dismiss, the Court “accept[s] as true all allegations in plaintiff’s complaint as
well as all reasonable inferences that can be drawn from them, and [the court] construes them in a light most
favorable to the non-movant.” Tatis, 882 F.3d at 426 (quoting Sheridan, 609 F.3d at 262 n.27). These well-pled
factual allegations, which the Court accepts as true for the purposes of the motion to dismiss, derive from Plaintiffs’
Complaint and apply generally as background. The Court will include the well-pled factual allegations from the
Complaint that pertain to each particular claim as the Court discusses it.


                                                               6
         Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 7 of 43




revenues, but Livent uses almost all of the lithium carbonate it produces internally. Id. Plaintiffs

further allege that the Registration Statement disclosed that Livent purchases lithium carbonate

as raw material from other sources “from time to time” because “it has the operational flexibility

to do so and it allows them to manage their production requirements and raw materials cost,

thereby optimizing profitability for the Company.” Id. at ¶¶ 40, 52. The Complaint alleges that

Livent purchased 1.4 kMT (metric ton) of lithium carbonate from a third-party supplier in 2016

but did not purchase any lithium carbonate from a third-party supplier in 2017. Id.

       The Complaint alleges that Nemaska Lithium Shawinigan Transformation, Inc.

(“Nemaska”) is one of Livent’s third-party suppliers of lithium carbonate. Id. at ¶ 41. Plaintiffs

allege that, “[a]ccording to the Registration Statement, Livent entered into a long-term supply

agreement with Nemaska in October 2016 wherein Nemaska would provide lithium carbonate to

Livent from its electrochemical plant, which is under construction.” Id. Under this agreement,

Plaintiffs allege, Livent “prepaid” $10 million to Nemaska for lithium carbonate in April 2017,

with supply to begin April 1, 2019. Id.

       Plaintiffs allege, “[a]ccording to the Registration Statement, Livent sells the majority of

its products pursuant to long-term agreements at pre-negotiated prices” and that the “majority of

its sales consist[] of performance lithium compounds.” Id. at ¶ 42. Plaintiffs allege that, in

2017, more than 60% of the Company’s revenue was generated from customers with long-term

agreements of one to five years. Id. Plaintiffs allege that long-term customer agreements made

up 58% of Livent’s revenue for the first six months of 2018. Id.

       Plaintiffs further allege that a “substantial amount of Livent’s total revenue comes from a

small number of customers.” Id. at ¶ 43. For example, Plaintiffs allege that, in 2017, one

customer accounted for 14% of Livent’s revenue and, for the first six months of 2018, a different


                                                     7
         Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 8 of 43




customer accounted for 10% of Livent’s revenue. Id. Plaintiffs allege that Livent’s revenue

grew by 32% in 2017 and grew 51% in the first six months of 2018 as compared to the first six

months of 2017. Id. at ¶ 44. Plaintiffs allege that the Registration Statement “touted Livent’s

‘highly profitable business.’” Id.


  IV. SECTION 11 AND 12(A)(2) CLAIMS

       Plaintiffs allege that the Registration Statement “contained untrue statements of material

facts or omitted to state other facts necessary to make the statements not misleading” in violation

of Sections 11 and 12(a)(2) of the Securities Act of 1933, including:

           1. Shortages of Internally Produced Lithium Carbonate – That Livent was

               experiencing shortages of internally produced lithium carbonate, which resulted in

               Livent being unable to keep up with customer demand and production supply

               required for its lithium hydroxide production. Due to these shortages, Plaintiffs

               allege Livent was required to purchase higher volumes of lithium carbonate from

               third-party suppliers at higher costs, which negatively impacted Livent’s revenues

               and margins.

           2. Nemaska Agreement – That a dispute between Livent and Nemaska about a

               lithium carbonate supply agreement had not been resolved, and the agreement was

               about to be terminated, which caused Livent to pay higher prices for its raw

               materials, thereby impacting revenues and margins.

           3. Unfavorable Long-Term Contracts – That Livent had entered into long-term

               contracts with its customers that contained pricing and volume terms that were not

               favorable to Livent and were negatively impacting the company.




                                                    8
             Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 9 of 43




              4. Decreased Demand for Lithium Compounds – That demand and pricing for

                  Livent’s performance lithium compounds were weakening as Livent’s larger

                  customers were delaying purchases of these products and moving to production

                  processes that used lower-priced lithium products. The Complaint alleges that

                  these conditions at the time of the IPO resulted in lower pricing for Livent’s

                  performance lithium compounds.

              5. Global Supply of Lithium Compounds –That global supply of lithium compounds

                  was growing faster than demand, which in turn was increasing competition and

                  driving down lithium hydroxide prices in China. The Complaint alleges that, as a

                  result, Livent’s customers in China were not willing to enter into long-term

                  contracts with Livent and therefore Livent was unable to secure higher priced

                  contracts with its Chinese customers.

              6. Risk Disclosures – That the Registration Statement contained risk factors that

                  failed to disclose and misrepresented significant risks the Company was facing at

                  the time of Livent’s IPO.

                  See ECF No. 44 at ¶¶ 48, 69.

         Defendants do not challenge the materiality of these allegedly false or misleading

statements or omissions for the purposes of the Motion to Dismiss.5 ECF No. 57 at 12.

Therefore, the issue is whether Plaintiffs plausibly pled that Livent’s Registration Statement

contained (1) false or misleading statements or omitted facts either (2) that were required to be

included by the securities laws or (3) whose absence rendered statements in the Registration



         5
          To the extent Defendants infer a challenge to materiality as to certain claims, the Court decided those
claims on another ground. See infra n.8.


                                                              9
         Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 10 of 43




Statement misleading. In re Adams Golf, 381 F.3d at 273-274, 277. The Court will now

consider each of these conclusions that are not entitled to the assumption of truth in the order that

they were presented.

    1. Shortages of Internally Produced Lithium Carbonate

        Plaintiffs first allege that Livent made statements in its Registration Statement that were

rendered misleading because Livent omitted to state that it was experiencing shortages of

internally produced lithium carbonate and would be required to purchase more lithium carbonate

from third-party suppliers at higher costs, impacting Livent’s revenues and margins. ECF No. 44

at ¶ 57(a).

        Plaintiffs allege that Livent’s low cost operations are based in its ability to source low

cost lithium carbonate from its mining operations in Argentina, which Livent uses to

manufacture lithium hydroxide, its most profitable performance lithium compound. Id. at ¶ 49.

Plaintiffs allege that the Registration Statement “highlighted that Livent benefitted from” this

ability. Id. Regarding Livent’s internally produced lithium, the Registration Statement stated:

               As a vertically integrated producer, we benefit from operating one
               of the lowest cost lithium mineral deposits in the world. We have
               been extracting lithium brine at our operations at the Salar del
               Hombre Muerto in Argentina for more than 20 years, and have been
               producing lithium compounds for over 60 years. . . . We source the
               majority of our base lithium compounds for use in the production
               of performance lithium compounds from these low cost operations
               in Argentina. Our operations in Argentina are expandable, giving
               us the ability to increase our lithium carbonate and lithium
               chloride production to meet increasing demand. . . .

               [Livent’s] lithium hydroxide operations were the lowest cost
               globally in 2017 [because] . . .[l]ithium hydroxide producers [such
               as Livent] with access to low cost lithium bearing feedstock
               generally have an advantaged cost structure compared to producers
               sourcing from third parties. In addition, brine producers generally



                                                     10
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 11 of 43




               have a lower lithium hydroxide cost structure than hard rock mineral
               producers, due to their lower cost lithium carbonate feedstock. . . .

               Id. at ¶¶ 49-50.

       Plaintiffs allege that Livent highlighted in the Registration Statement that its low-cost

position would allow it to expand production capacity for lithium carbonate and lithium

hydroxide:

               In 2017 and for the six months ended June 30, 2018, we generated
               an Adjusted EBITDA margin of 36% and 45%, respectively. Our
               Adjusted EBITDA margin is a function of our low cost position.
               According to Roskill, in 2018 we operate the lowest cost lithium
               carbonate and lithium hydroxide operations globally. We believe
               this leading cost position allows our company to operate profitably
               across varying market conditions. The low-cost position we enjoy
               means that we can continue to invest in expanding our production
               capacity as demand grows and have confidence that we will
               generate attractive financial returns on our investments.

               Id. at ¶ 51.

       However, Plaintiffs allege that the Registration Statement stated that “from time to time”

Livent purchased lithium carbonate from other sources. Id. at ¶ 52. Plaintiffs further allege that

the Registration Statement asserted Livent had “operational flexibility to procure lithium

carbonate from third party suppliers as raw materials,” which allowed Livent “to manage our

production requirements and raw material cost, creating opportunities to optimize profitability.”

Id. at ¶ 52. Plaintiffs allege that the Registration Statement stated that Livent “did not purchase

any lithium carbonate in 2017 from third-party suppliers,” but it also stated that Livent purchased

1.4 kMT (metric ton) of lithium carbonate from third-party suppliers in 2016. Id. at ¶¶ 40, 52.

The Complaint alleges that during Livent’s IPO roadshow, “Livent executives assured investors

that the Company would not be short lithium carbonate in 2019.” Id. at ¶ 52.




                                                     11
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 12 of 43




       The Complaint alleges that the Registration Statement further discussed Livent’s intent to

fully capitalize on the growing EV market by planning expansions for its internal production of

lithium carbonate and lithium hydroxide, in stating:

               In May 2016, we announced plans to increase our lithium hydroxide
               capacity to 30 kMT by the end of 2019. In February 2018, we
               announced our intention to expand our lithium hydroxide capacity
               to approximately 55 kMT by the end of 2025 at multiple locations.
               These expansions should ensure we have the capacity to meet
               customer demands globally, as they expand their own production
               networks around the globe.

               In addition, to support our lithium hydroxide expansion, we have
               announced plans to expand lithium carbonate production in
               Argentina from 15 kMT in 2017 to at least 60 kMT by the end of
               2025, in four separate stages. We expect to consume substantially
               all of any incremental lithium carbonate produced internally or
               sourced externally in our lithium hydroxide operations.

               Id. at ¶ 55.

       Plaintiffs further allege that at Livent’s IPO roadshow presentation, Livent displayed a

slide detailing four separate stages of Livent’s production expansion plans between 2018 until

2025. Id.

       The Complaint alleges that because Livent had underinvested in lithium carbonate

production capacity, Livent was “not on track to meet its lithium carbonate production plans” at

the time of the IPO. Id. at ¶ 57(a). Despite not being on track, Plaintiffs allege, Livent

“continue[d] to supply a number of its lithium customers with” its internally produced carbonate,

resulting in “insufficient feedstock” for Livent’s own lithium hydroxide production. Id.

Plaintiffs allege that Livent was then forced to purchase more lithium carbonate from third-party

suppliers at higher costs, negatively impacting Livent’s revenues and margins. Id. at ¶ 57(b).

Plaintiffs allege that because Livent omitted to state that it “was experiencing shortages of




                                                     12
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 13 of 43




internally produced lithium,” these statements from the Registration Statement and the IPO

roadshow were rendered false and misleading. Id. at ¶ 57(a).

       Defendants contend that Plaintiffs’ claims related to alleged shortages of internally

produced lithium should be dismissed either because (1) Plaintiffs failed to identify any

statement that was rendered misleading by omitting this alleged information or (2) the Complaint

does not allege that this purportedly undisclosed need to purchase lithium carbonate from third-

party sources existed at the time of the IPO. ECF No. 50 at 21-25.

       Specifically, Defendants note that the Registration Statement made no representation

regarding the exact levels of lithium carbonate Livent would produce from its internal production

in any particular period. Id. at 22. Furthermore, Defendants contend that the Registration

Statement never represented that Livent would source only from its internal operations in 2019.

Id. at 23. Defendants contend that the Registration Statement explicitly stated that from “time to

time” Livent purchased lithium carbonate from third parties and asserted that Livent “continue[s]

to pursue additional sources of lithium carbonate, which may include . . . entering into long-term

supply agreements with other producers.” Id. (quoting Livent Corp., Registration Statement

(Form S-1) 7, 89 (October 1, 2018)) (alteration in original).

       Additionally, Defendants contend that Plaintiffs do not plead that the allegedly

undisclosed need to purchase lithium carbonate from third-party suppliers existed at the time of

the IPO, which Defendants assert is required for an alleged omission to be actionable. Id. at 24

(citing Underland v. Alter, 2011 WL 4017908, at *5 (E.D. Pa. Sept. 9, 2011); Rubke v. Capitol

Bancorp Ltd., 551 F.3d 1156, 1164 (9th Cir. 2009)). Defendants contend that Plaintiffs’

allegations that Livent needed to purchase lithium carbonate from third-party suppliers are based

on a February 2019 earnings call in which Livent stated that it experienced reduced production


                                                    13
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 14 of 43




volumes as a result of weather issues in Argentina in January 2019, months after the IPO. Id. at

24-25. Therefore, Defendants contend this need for additional lithium carbonate from third-party

suppliers did not exist at the time of the IPO and is not actionable. Id.

       Plaintiffs respond that they “are not claiming that Livent failed to disclose that the

Company sourced lithium carbonate from third-party suppliers or that it would only use

internally produced carbonate for hydroxide production.” ECF No. 51 at 18 (citing ECF No. 50

at 11). Plaintiffs contend that the Registration Statement was misleading because Livent did not

disclose that it was experiencing a “host of internal issues that were impacting its supply of low-

cost carbonate,” which created a risk that Livent would need to source carbonate from third-party

suppliers, at a higher cost. Id. Plaintiffs contend that stating Livent would purchase “lithium

carbonate from ‘time to time’ for purposes of optimizing profits” is insufficient. Id. at 19.

Instead, Plaintiffs contend the Registration Statement should have stated “that Livent was

experiencing shortages of its low-cost lithium due to operational issues, which created a material

risk that Livent would have to make significant purchases of carbonate from third-party suppliers

at higher prices.” Id. Because the Registration Statement highlighted Livent’s low-cost position

due to its low-cost lithium carbonate, Plaintiffs contend “if there were shortages, a reasonable

investor would want to know how the Company would be financially impacted.” Id.

       Plaintiffs further contend that the Registration Statement emphasized Livent’s “ability to

expand its lithium carbonate production to meet future demand,” even though Livent had

underinvested in its lithium carbonate production capacity and was not on track with its

expansion plans. Id. at 20. Lastly, Plaintiffs contend that Livent’s claim that “significant

weather issues” affected their carbonate production volumes is an issue of fact inappropriate for

determination at the motion to dismiss stage. Id. at 20-21.


                                                     14
             Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 15 of 43




         First, Plaintiffs have not alleged in their Complaint, as they state in their opposition brief,

that Defendants were experiencing either a “host of internal issues” nor “operational issues,”

which resulted in shortages of their supply of low-cost carbonate. The Complaint alleges only

that Livent was “experiencing shortages of internally produced lithium carbonate” and that

Livent “had insufficient feedstock for the Company’s production of lithium hydroxide.” ECF

No. 44 at ¶ 57(a). Plaintiffs may not amend their Complaint in their response to Defendant’s

Motion to Dismiss to add that the shortage of lithium carbonate was due to internal or

operational issues present at the time of the IPO, when the Complaint alleges simply that the

shortages existed. See Com. of Pa. ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d

Cir. 1988) (“[I]t is axiomatic that the complaint may not be amended by the briefs in opposition

to a motion to dismiss.”) (internal citations omitted). Therefore, the Court will not consider these

new allegations.6 However, even if Plaintiffs had included allegations that Livent had internal or

operational issues in their Complaint, the Court would consider these conclusory allegations in

the context of argument but certainly not as well-pled facts.

         Second, Plaintiffs have failed to plausibly state that any of the statements in the

Registration Statement were rendered misleading by Plaintiffs’ allegations that Livent omitted

that it was experiencing shortages of internally produced lithium carbonate. Though Plaintiffs

allege that Livent had an “insufficient” supply of internally produced, low-cost carbonate at the



         6
            Plaintiffs also allege in the Complaint that Livent underinvested in its lithium carbonate production
capacity to support its claim that Livent was experiencing shortages of internally produced lithium carbonate. ECF
No. 44 at ¶ 57(a). In Plaintiffs’ brief in opposition to Defendants’ Motion to Dismiss, Plaintiffs claim that “[w]hile
the IPO roadshow material showed lithium carbonate capacity at 22kMT by the end of 2018, less than 30 days after
the IPO, the Company disclosed that its 2018 estimated lithium carbonate capacity would drop to 18kMT.” ECF
No. 51 at 20. To the extent Plaintiffs now seek to state a separate claim that Livent’s statements regarding its
lithium carbonate production capacity were rendered misleading by Plaintiffs’ allegations that Livent underinvested
in this area, this claim is similarly not present in the Complaint and may not be added by Plaintiffs’ brief in
opposition. See PepsiCo, 836 F.2d at 181; see also ECF No. 52 at 3 n.2.



                                                              15
             Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 16 of 43




time of the IPO, Plaintiffs do not specify what it means that the supply was insufficient, except

that it meant Livent purchased some lithium carbonate from third-party suppliers. ECF No. 44 at

¶ 57(a). In stating, “[w]e source the majority of our base lithium compounds for use in the

production of performance lithium compounds from these low cost operations in Argentina,” and

“[o]ur operations in Argentina are expandable, giving us the ability to increase our lithium

carbonate and lithium chloride production to meet increasing demand,” Livent does not make

any representation as to any exact levels of its internal lithium carbonate production, nor the

exact levels of lithium carbonate that Livent reserves for its own production of lithium

hydroxide. Livent Corp., Registration Statement (Form S-1) 3 (October 1, 2018) (emphasis

added).7 Nor have Plaintiffs alleged that Livent did not ultimately source the “majority” of its

lithium carbonate for performance lithium compounds from its operations in Argentina or that

those operations were not expandable. Therefore, Plaintiffs have failed to plausibly plead that

the alleged omissions have rendered these statements false or misleading.

         Similarly, it is not misleading to state that lithium hydroxide producers with access to low

cost lithium bearing feedstock “generally have an advantaged cost structure” compared with

those who source from third parties. Livent Corp., Registration Statement (Form S-1) 80

(October 1, 2018). Simply, access to low-cost feedstock will “generally” make lithium

hydroxide production less expensive. Whether Livent had insufficient feedstock does not have

an effect on this statement of fact.


         7
          Although “a district court ruling on a motion to dismiss may not consider matters extraneous to the
pleadings[,] . . . an exception to the general rule is that a ‘document integral to or explicitly relied upon in the
complaint’ may be considered ‘without converting the motion [to dismiss] into one for summary judgment.’” In re
Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (quoting Shaw v. Digital Equip. Corp., 82
F.3d 1194, 1216–17 (1st Cir. 1996)) (internal citations omitted) (alterations in original). As the Registration
Statement is integral to and explicitly relied upon in the Complaint, the Court may properly consider the contents of
the Registration Statement. See Livent Corp., Registration Statement (Form S-1) (October 1, 2018).



                                                              16
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 17 of 43




       In the same vein, Livent’s statement that its “low-cost position . . . means that we can

continue to invest in expanding our production capacity as demand grows and have confidence

that we will generate attractive financial returns on our investments” is not misleading because it

speaks only to how Livent’s ability to source lithium carbonate from its operations in Argentina

gives it certain advantages. Livent Corp., Registration Statement (Form S-1) 87 (October 1,

2018). Livent’s low-cost position does still allow Livent to continue to invest in expanding and

give it confidence that it will generate attractive financial returns as compared to a lithium

hydroxide producer without similar low-cost operations.

       Furthermore, whether the alleged omissions make Livent’s statement of opinion

concerning its “leading cost position,” which Livent believed would allow it “to operate

profitably across varying market conditions,” ECF No. 44 at ¶ 51, misleading “depends on

context.” Omnicare, 575 U.S. at 190. While investors do not “expect opinions contained in

those statements to reflect baseless, off-the-cuff judgments,” investors must read statements of

both fact and opinion “in light of all its surrounding text, including hedges, disclaimers, and

apparently conflicting information,” as well as “the customs and practices of the relevant

industry.” Id. “[A]n investor cannot state a claim by alleging only that an opinion was wrong;

the complaint must as well call into question the issuer’s basis for offering the opinion.” Id. at

194. Furthermore, “[t]he investor must identify particular (and material) facts going to the basis

for the issuer’s opinion—facts about the inquiry the issuer did or did not conduct or the

knowledge it did or did not have—whose omission makes the opinion statement at issue

misleading to a reasonable person reading the statement fairly and in context.” Id.

       Here, Plaintiffs’ allegations that Livent was experiencing lithium carbonate shortages at

the time of the IPO is not sufficient to call into question Livent’s basis for its opinion about its


                                                      17
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 18 of 43




“leading cost position.” Read in context, Livent first states that “[a]ccording to Roskill, in 2018

we operated the lowest cost lithium carbonate . . . operations globally.” Livent Corp.,

Registration Statement (Form S-1) 87 (October 1, 2018). Livent next states that, because of this,

Livent believes it is able to “operate profitably across varying market conditions.” Id. A

reasonable investor would read this statement of opinion to mean that, as Livent has access to

internally produced lithium carbonate at low cost, it could remain profitable even when the price

of lithium carbonate fluctuated. This is true even assuming Livent was experiencing lithium

carbonate shortages, because it is in comparison to those companies without access to internally

produced lithium carbonate. Plaintiffs have therefore failed to “identify particular (and material)

facts going to the basis for the issuer’s opinion . . . whose omission makes the opinion statement

at issue misleading to a reasonable person reading the statement fairly and in context.”

Omnicare, 575 U.S. at 194.

       Finally, Plaintiffs plead vaguely that “during the Company’s IPO roadshow, Livent

executives assured investors that the Company would not be short lithium carbonate in 2019.”

ECF No. 44 at ¶ 52. Plaintiffs fail to plead specifically what was said or written, nor have they

provided any context for this alleged assurance. Therefore, Plaintiffs have failed to plead

sufficient factual content for the Court to draw the reasonable inference that this statement was

misleading in violation of Section 11 or 12(a)(2). See Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 557).

       Ultimately, Livent never represented it would exclusively source lithium carbonate from

its internal operations, and in fact disclosed that it purchased lithium carbonate from third-party

suppliers. The Court therefore finds that Plaintiffs have failed to plausibly allege that any




                                                     18
          Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 19 of 43




statements in the Registration Statement were rendered false or misleading by Plaintiffs’

allegations that Livent was experiencing shortages of internally produced lithium carbonate.8

    2. Nemaska Agreement

         The Complaint next concludes that Livent’s Registration Statement “misleadingly gave

the impression that the dispute over the supply agreement [with Nemaska] had been resolved at

the time of the IPO with the parties agreeing to an amended and restated agreement.” ECF No.

44 at ¶ 54. Plaintiffs allege that, in 2016, Livent entered into a long-term supply agreement with

Nemaska to provide Livent with low-cost carbonate starting in April 2019 “to help support

Livent’s lithium hydroxide production and expansion.” Id. Yet, Plaintiffs allege, in July 2018,

“the parties were in dispute over the supply agreement.” Id. The Complaint identifies the

following statements made in the Registration Statement as misleadingly giving the impression

the supply agreement dispute was resolved:

                  In October 2016, we entered into a long-term supply agreement (the
                  “Agreement”) with Nemaska Lithium Shawinigan Transformation
                  Inc. (“Nemaska”), a subsidiary of Nemaska Lithium Inc. based in
                  Quebec, Canada. Pursuant to the Agreement, Nemaska is to provide
                  lithium carbonate to us from an electrochemical plant that is under
                  construction. Since completion of the project financing has
                  significantly delayed the construction of its electrochemical plant,
                  Nemaska has reported that it is not in position to start delivering
                  lithium carbonate according to the schedule in the Agreement.

                  To enforce our right to supply under the Agreement, in July 2018,
                  we filed for arbitration before the International Chamber of
                  Commerce (in accordance with the Agreement’s terms). In an
                  attempt to resolve the dispute, the parties have been actively
                  negotiating a revised schedule as well as arrangements to see that
                  (in spec) lithium carbonate be nonetheless supplied to us from

          8
            As the Court has found that no statements in the Registration Statement were rendered misleading by
Plaintiffs’ allegations that Livent failed to disclose it was experiencing shortages of internally produced lithium
carbonate, the Court need not consider Defendants’ argument that the allegedly undisclosed need to purchase
lithium carbonate from third party suppliers did not exist at the time of the IPO nor whether that is required for the
alleged omission to be actionable. ECF No. 50 at 24.


                                                               19
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 20 of 43




               alternative sources under the responsibility of Nemaska, with a view
               to providing us with product while minimizing Nemaska’s exposure
               until its electrochemical plant is in operation.

               On September 25, 2018, the parties agreed on the final wording of
               a draft amended and restated supply agreement and, accordingly,
               also agreed to suspend the arbitration process under the
               expectation that the parties will agree on arrangements regarding
               alternative supply sources in the very near future.
               Id.



       Plaintiffs conclude, therefore, that the “dispute between the Company and Nemaska

regarding the lithium carbonate supply agreement was not effectively resolved as represented in

the Registration Statement, but instead the supply agreement was about to be terminated.” Id. at

¶ 57(c). Plaintiffs further allege that Livent did not disclose that Nemaska had the right to

“terminate the supply agreement,” and that Nemaska had advised Livent it “might have no

choice but to terminate the supply agreement,” which would force Livent to “replace 8,000 MT

per year of lithium carbonate at higher prices to meet its supply demand for the production of

lithium hydroxide.” Id. at ¶ 57(b)-(d).

       Defendants contend, first, that the Registration Statement made clear that the parties

agreed to the wording of a “draft” supply agreement and that the parties had suspended the

arbitration process in the “expectation” that it would be resolved in the “very near future,”

without guaranteeing such a result. ECF No. 50 at 25-26. Second, Defendants contend that the

Registration Statement also warned investors “there can be no assurance that ensuing

negotiations regarding such alternative supply will lead to a mutually satisfactory result, that the

parties will execute and render effective the amended and restated supply agreement, or that

[Livent] will not recommence arbitration.” Id. at 26 (quoting Livent Corp., Registration

Statement (Form S-1) 92 (October 1, 2018)). Defendants further contend that Livent had no


                                                     20
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 21 of 43




obligation to disclose specifically that Nemaska had advised Livent it “might have no choice but

to terminate the supply agreement” nor that Nemaska had the right to do so. Id. at 26.

Defendants contend that the Registration Statement clearly stated that construction of Nemaska’s

facilities was delayed and, as a result, any supply from Nemaska was speculative and contingent

on the agreement or arbitration. Id.

       Plaintiffs respond that the Registration Statement asserted the parties had agreed on the

“final wording” and this misleadingly gave investors the impression the supply agreement

dispute had been resolved. ECF No. 51 at 21. Furthermore, Plaintiffs contend that Livent failed

to disclose that Nemaska had the unilateral right to terminate the agreement and that Nemaska

had told Livent it “might have no choice but to terminate the” supply agreement. Id.

       First, the simple statement that Livent and Nemaska had agreed on “final wording” of the

supply agreement is insufficient to mislead a reasonable investor to believe that all of the issues

between the parties had been resolved. Additionally, Livent explicitly cautioned investors that

the dispute had not been resolved. Livent disclosed that the agreement was still a “draft” and

specifically stated that there was “no assurance that ensuing negotiations regarding such

alternative supply will lead to a mutually satisfactory result, that the parties will execute and

render effective the amended and restated supply agreement, or that [Livent] will not

recommence arbitration.” Livent Corp., Registration Statement (Form S-1) 9 (October 1, 2018)

(emphasis added). Reading the Registration Statement’s “final wording” language in “in light

of all its surrounding text, including hedges, disclaimers, and apparently conflicting

information,” a reasonable investor could not conclude that the supply agreement was

“effectively resolved,” as Livent explicitly disclosed that the supply agreement was not finalized

and negotiations were ongoing. Omnicare, 575 U.S. at 190.


                                                     21
            Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 22 of 43




        Second, Livent’s alleged failure to disclose that Nemaska had advised Livent that it

“might have no choice but to terminate the supply agreement,” and that Nemaska had a right to

do so does not render any affirmative statement misleading. ECF No. 44 at ¶ 57(d).9 Livent had

expressly disclosed that there were serious concerns about the two parties’ ability to resolve the

known issues. Livent had further clarified that there were “no assurances” the parties would

come to a “mutually satisfactory result” or that Livent would not “recommence arbitration.”

Livent Corp., Registration Statement (Form S-1) 9 (October 1, 2018). Therefore, in light of

Livent’s numerous disclaimers, the additional information that Nemaska “might” have to

terminate the agreement or that Nemaska had the right to do so does not make Livent’s assertion

that the parties had “agreed on the final wording of a draft agreement” misleading. The Court

finds that Plaintiffs have failed to plausibly state that the alleged omissions regarding the

Nemaska supply agreement rendered any statement in the Registration Statement false or

misleading.

    3. Unfavorable Long-Term Contracts

        Plaintiffs next allege that the Registration Statement led investors to believe that the large

number of its customers under long-term contracts insulated Livent from volatility and provided

“meaningful visibility” into future revenue, but that Livent omitted certain material facts which

render these statements misleading. ECF No. 44 at ¶ 58. Plaintiffs contend that these statements

were misleading because (1) one of Livent’s largest customer contracts was priced at a

significantly lower rate than the other contracted customers, (2) the long-term contracts

contained unfavorable pricing terms, (3) the customers under long-term contracts had the ability


        9
          To the extent Defendants’ contention that “Nemaska’s supposed right to terminate the agreement added
nothing” is construed as an argument challenging materiality, the Court need not consider it separately as it has
found that Plaintiffs have not plausibly stated that any alleged omission regarding the Nemaska supply agreement
rendered misleading any statement in the Registration Statement. ECF No. 26 at 50.


                                                            22
         Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 23 of 43




to delay purchases and/or dictate volumes and so Livent was not insulated from pricing or

volume volatility and (4) the customers with long-term contracts were in fact delaying purchases,

resulting in Livent having to sell its excess lithium hydroxide under short term agreements,

which were subject to price volatility. Id. at ¶ 60 (a), (b), (c), (d).

        Specifically, Plaintiffs identify the follow statements in the Registration Statement as

rendered misleading:

                Our customers demand very specific product performance
                characteristics, particularly from our battery-grade lithium
                hydroxide and butyllithium. Our products require a high level of
                manufacturing and technical expertise and undergo a stringent
                prequalification process before they are sold to customers. Our
                customers rely on our products for their high performance. For
                many we are one of only a few suppliers of performance lithium
                compounds, as many of our customers are unable or unwilling to
                adjust to alternate supply sources that may jeopardize the
                functionality of their end products and processes.

                In 2017, we sold our lithium products to approximately 400
                customers in approximately 37 countries, and approximately 77%
                of our sales were to customers outside of the United States. One
                customer accounted for approximately 14% of our total revenue
                in 2017. Our ten largest customers accounted in aggregate for
                approximately 45% of our revenue in 2017.
                                       *       *       *
                In 2017 and for the six months ended June 30, 2018, more than
                60% and approximately 58%, respectively, of our revenue was
                generated from customers with whom we have long-term
                agreements with terms ranging from two to more than five years
                in length, including all sales to our largest customer and nine of
                our ten largest customers. A significant portion of the remaining
                2017 sales were to customers with whom our relationship has not
                changed materially during the past five years. BEV automakers and
                battery and cathode manufacturers consider secure supply of high
                performance battery-grade lithium hydroxide as critical to their
                future success. These agreements generally specify an annual
                minimum purchase commitment at either a set price (usually reset
                annually) in a given year or within a pre-negotiated price range. For
                instance, approximately 79% of our expected lithium hydroxide




                                                       23
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 24 of 43




               production in 2019 is under contract, affording us meaningful
               visibility into future production demand and revenue.

               Id. at ¶ 58.

               Furthermore, Plaintiffs allege that the Registration Statement “emphasized that a

majority of the Company’s future sales were secured with multi-year agreements” when it stated:

               We believe our consistent performance and our clear commitment
               to expanding production capacity have made us a preferred supplier
               in our target markets and have allowed us to secure multi-year
               supply agreements. In 2017 and for the six months ended June 30,
               2018, more than 60% and approximately 58%, respectively, of our
               revenue was generated from customers with whom we have long-
               term agreements with terms ranging from two to more than five
               years in length. Our customers consider securing long-term
               committed supply of performance lithium compounds to be critical
               to their future success. As our production of lithium hydroxide
               increases, we expect the portion of our total revenue generated under
               multi-year agreements to increase. We expect that all of our
               capacity expansions will be contracted with customers before we
               commence production.
               Id. at ¶ 59.

       Defendants contend that Plaintiffs have failed to show that any statements in the

Registration Statement were rendered misleading by the alleged omissions. ECF No. 50 at 27.

Defendants contend that the Registration Statement states only that Livent’s long-term contracts

“generally specify an annual purchase commitment” and did not indicate that “every long-term

supply contract had a minimum annual commitment,” nor that the “customers with contracts

subject to annual minimums were required to purchase lithium hydroxide at set times during the

year.” Id. at 27-28 (quoting Livent Corp., Registration Statement (Form S-1) 91 (October 1,

2018)). Defendants contend that the statement in the Registration Statement regarding

“meaningful visibility” was not misleading since this statement did not guarantee any particular

level of demand or revenue. Id. Defendants further contend that the allegations that one of their

customer contracts was priced lower than others and that long-term contracts contained


                                                    24
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 25 of 43




unfavorable pricing terms does not make it misleading to state that “a large percentage of

Livent’s revenue came from long-term contracts.” Id. at 29.

       Plaintiffs respond that “statements in the Registration Statement were misleading by

omission because they failed to disclose that Livent’s customer contracts contained unfavorable

terms that were negatively impacting Livent at the time of the IPO.” ECF No. 51 at 23. In

reality, Plaintiffs contend, “Livent’s pricing growth had declined dramatically before the IPO due

to a ‘longstanding contract’ with lower prices.” Id. at 24. Plaintiffs contend that the Registration

Statement touted these long-term contracts, including that “over 60% of Livent’s revenues were

secured by long-term contracts” for purchase of lithium hydroxide, which “le[d] investors to

believe that Livent was insulated from such volatility.” Id.

       This Court finds that none of the statements identified by Plaintiffs in the Registration

Statement were rendered false or misleading by Livent’s alleged failure to disclose the

unfavorable terms of its long-term customer contracts. Plaintiffs’ theory is that Livent misled

investors into believing that Livent was insulated from volatility by touting their longstanding

contracts, when Livent’s pricing growth had allegedly declined because of these longstanding

contracts. However, the statements at issue, read in context, highlight these long-term contracts

for their reflection on Livent as a “preferred supplier” and their ability to give Livent

“meaningful visibility into future production demand and revenue.” Livent Corp., Registration

Statement (Form S-1) 5, 91 (October 1, 2018).

       A reasonable investor could not conclude that Livent was insulated from volatility simply

because it had a number of long-term contracts. For one, Livent did not state that all of its

customers were under long-term contracts, and therefore a reasonable investor would have

understood that revenue from the customers not under long-term contracts would still contribute


                                                     25
          Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 26 of 43




to price and revenue volatility. Furthermore, Livent did not state that each long-term contract

had an annual purchase commitment nor that the customers with annual purchase commitments

were required to purchase the lithium carbonate at any specific point during the year. Therefore,

a reasonable investor would have understood that a certain level of volatility would still be

expected and that customers with annual minimum purchase contracts could not provide month

to month stability.

         Furthermore, though Plaintiffs have not alleged a claim under, nor mentioned, Item 303

in their Complaint, Plaintiffs contended at oral argument that “Item 303 is relevant to

defendants’ statements concerning Livent’s long-term contracts” because Livent “knew of a

trend in price decline and negative customer mix in the quarter before the IPO” based on “the

long-term contracts” that Livent had at a “much lower price point” and “that trend then

continued into the next quarter, [which was] the quarter of the IPO.” ECF No. 57 at 58.10

         Some courts have found that companies who have omitted information from their

registration statement that is required under Item 303 may be liable under Section 11 as an

omission “required to be stated therein.” Howard v. Arconic Inc., 395 F.Supp.3d 516, 567 (W.D.

Pa. 2019) (finding that, because material omissions in a registration statement that are “required

to be stated therein” are actionable under Section 11 and because “Registration Statements must



         10
            Plaintiffs reference Item 303 in their response in opposition only in passing. ECF No. 51 at 22. Plaintiffs
contend, “[a]t the time of the IPO (and in the quarters following), Livent was experiencing a sharp decline in pricing
growth as a result of these contracts, but this information, which would have been material to investors given the
Registration Statement’s claims, was not disclosed at the time of the IPO.” Id. Following this conclusion, Plaintiffs
cite Underland v. Alter, 2012 WL 2912330, at *3 (E.D. Pa. July 16, 2012), quoting in a parenthetical “Sections 11
and 12(a)(2) ‘impose upon defendants the duty to disclose any material facts that are necessary to make disclosed
material statements, whether mandatory or volunteered, not misleading.’” Id. at 22-23. Plaintiffs also cite
Underland, 2012 WL 2912330, at *6, quoting in a parenthetical “Item 303 creates a duty to include in registration
statements ‘any known trends or uncertainties that have had or that the registrant reasonably expects will have a
material favorable or unfavorable impact on net sales or revenues or income from continuing operations.’” Id. at 23.
Plaintiffs do not further discuss Item 303 in this section.


                                                              26
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 27 of 43




comply with Regulation S-K,” then “Item 303 information is ‘required to be stated therein’ and

therefore must be disclosed.”); see also Stratte-McClure v. Morgan Stanley, 776 F.3d 94, 101

(2d Cir. 2015) (“[F]ailing to comply with Item 303 by omitting known trends or uncertainties

from a registration statement or prospectus is actionable under Sections 11 and 12(a)(2) of the

Securities Act of 1933.”); Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1296 (9th Cir. 1998)

(“[A]ny omission of facts ‘required to be stated’ under Item 303 will produce liability under

Section 11.”). “Item 303 requires a public company to affirmatively disclose . . . trends or

uncertainties that are (1) presently known to management and (2) reasonably likely to have

material effects on the registrant’s financial condition or results of operation.” Howard, 395 F.

Supp at 567 (citing 17 C.F.R. § 229.303(a)(3)(ii)).

       Plaintiffs have pleaded no factual content in their Complaint that could provide the basis

for a violation of Section 11 or 12(a)(2) under Item 303 as to Livent’s long-term contracts.

Instead, Plaintiffs are now asking the Court to pull together from the Complaint “trends or

uncertainties,” when Plaintiffs did not plead allegations of any trend or uncertainty themselves.

Plaintiffs have also not alleged sufficient factual content to show that Livent omitted to disclose

that any trend or uncertainty was “presently known to management” or “reasonably likely to

have material effects on the registrant’s financial condition or results of operation.” Howard,

395 F. Supp at 567 (citing 17 C.F.R. § 229.303(a)(3)(ii)).

       Furthermore, Plaintiffs filed their Corrected Consolidated Amended Complaint on

October 18, 2019. ECF No. 44. It has been eight months since that date, yet Plaintiffs have

failed to amend or move to amend their Complaint to add a claim alleging a violation of Section

11 or 12(a)(2) under Item 303. As Plaintiffs failed to plead sufficient factual content that would

allow the Court to draw the reasonable inference that Livent omitted required information under


                                                      27
          Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 28 of 43




Item 303, Plaintiffs have failed to establish a violation of Section 11 or 12(a)(2) based on

Livent’s failure to comply with Item 303.

         Therefore, this Court finds that Plaintiffs have failed to plausibly plead that the alleged

omissions regarding Livent’s long-term customer contracts were required to be included by the

securities laws or that their absence rendered statements in the prospectus misleading.11

    4. Decreased Demand for Lithium Compounds

         The Complaint next alleges that Livent omitted to state that, at the time of the IPO,

Livent’s customers who typically purchased battery-grade lithium at premium prices were in the

process of upgrading their production processes and therefore were delaying production of

product that contained Livent’s battery-grade lithium. ECF No. 44 at ¶ 65(a); ECF No. 51 at 25.

Because these customers were delaying production, Plaintiffs allege, they were also delaying

purchases from Livent. ECF No. 44 at ¶ 65(a). Plaintiffs contend that Livent failed to disclose

that, because of this production delay, Livent had excess lithium hydroxide volumes that it was

forced to sell at lower prices. Id. at ¶ 65(b). Finally, Plaintiffs allege that Livent failed to

disclose that these customers were instead increasing production of “older cathode chemistries,”

and therefore prices for Livent’s battery-grade lithium hydroxide were declining. Id. at ¶ 65 (c).

         Plaintiffs allege that the Registration Statement emphasized Livent was “seeing the

benefits” of its business with performance lithium compounds, “where demand continues to

grow and pricing trends across our portfolio remain favorable.” Id. at ¶ 61. Plaintiffs allege that




         11
            As the Court has found that Plaintiffs have failed to allege that the Registration Statement contains any
false or misleading statements or actionable omissions in violation of Sections 11 or 12(a)(2) related to Livent’s
long-term contracts, the Court need not consider Defendants’ argument that its statement regarding “meaningful
visibility” was non-actionable puffery. ECF No. 50 at 28.


                                                               28
           Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 29 of 43




the Company highlighted that it was taking advantage of the quickly growing EV market,

stating:

                  Automotive original equipment manufacturers (“OEMs”) have
                  announced plans to introduce longer-range EV models using
                  higher energy density batteries, and are increasingly doing so by
                  moving to high nickel content cathode materials. This shift will
                  increasingly require battery-grade lithium hydroxide in the
                  production of cathode materials.

                  As an existing, proven global producer of battery-grade lithium
                  hydroxide, we are well positioned to benefit from this expected
                  increase in lithium demand from EV growth. As one of the
                  pioneers in the lithium industry, we have relationships throughout
                  the lithium-ion battery value chain. Across the battery value chain,
                  product performance requirements have continued to evolve since
                  the first lithium- ion batteries were introduced in the early 1990’s.
                  We have developed our application and materials knowledge by
                  working with our customers over time to produce performance
                  lithium compounds which meet evolving customer needs.
                  Id. at ¶ 61.

           Plaintiffs further contend that the Registration Statement stated that Livent would benefit

from the move by EV manufacturers to the use of products that required the performance lithium

compound Livent produced, asserting:

                  The growth forecasted in the EV market has resulted in a
                  significant increase in current and expected future demand for
                  battery-grade lithium compounds. . . .

                  As EV adoption accelerates, we anticipate battery manufacturers
                  will increasingly move to using high nickel content cathode
                  materials in the manufacture of EV batteries. High nickel content
                  cathodes substantially improve the energy density of batteries,
                  enabling longer driving ranges. Battery-grade lithium hydroxide is
                  a critical component in the production of high nickel content cathode
                  materials. According to Roskill, demand for battery-grade lithium
                  hydroxide for use in EV applications is expected to grow at a CAGR
                  of 44% through 2027, reaching 359 kMT when measured on a
                  lithium carbonate equivalent (“LCE”) basis.




                                                       29
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 30 of 43




               As one of the leading producers of battery-grade lithium hydroxide
               for EV applications, we are well positioned to benefit from this
               growth.
                                         *      *       *
               Our goal is to maintain a leading market share in battery-grade
               lithium hydroxide, butyllithium and high purity lithium metal. For
               high nickel content cathode materials, we believe we are one of a
               small number of producers capable of consistently delivering
               battery-grade lithium compounds that meet performance
               standards demanded by our customers.
               Id. at ¶ 62.

       Plaintiffs further allege that the Registration Statement emphasized Livent’s opportunities

in the Asia Pacific Market, including China, where “over half of global demand for EVs existed

at the time of the IPO,” in stating:

               In recent years, the Asia Pacific region has become an important
               market for lithium and its influence on the global lithium products
               industry has been increasing. In 2017 and for the six months ended
               June 30, 2018, 59% and 62%, respectively, of our revenue was
               derived from sales to the Asia Pacific region. China currently
               comprises over half of global demand for EVs, and we expect
               demand for lithium products, particularly lithium hydroxide, will
               increase in the Asia Pacific region such that it remains the largest
               region in terms of consumption.
               Id. at ¶ 63.

       Lastly, Plaintiffs allege that Livent emphasized that its “‘deep customer relationships’

positioned Livent to capitalize” on the EV trend and gave Livent insight into those customers’

objectives:

               Our performance lithium compounds are frequently produced to
               meet specific customer application and performance requirements.
               We have developed our capabilities in producing performance
               lithium compounds through decades of interaction with our
               customers, and our products are key inputs into their production
               processes. Our customer relationships provide us with first-hand
               insight into our customers’ production objectives and future
               needs, which we in turn use to further develop our products.
               Id. at ¶ 64.




                                                   30
         Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 31 of 43




        Plaintiffs contend that these statements were false and misleading in light of Plaintiffs’

allegations that the customers purchasing these performance lithium compounds were actually

modifying their production processes and therefore delaying production of product that

contained Livent’s battery-grade lithium, which delayed their orders of Livent’s performance

lithium compounds, and created excess product that Livent was forced to sell at a lower price.

Id. at ¶ 65(a).

        Defendants contend that these omissions do not render any affirmative statements

misleading because “[t]he fact that such producers delayed lithium hydroxide purchases in the

interim does not contradict—and, indeed, is fully consistent with—the expectation that they ‘will

increasingly require battery-grade lithium hydroxide in the production of cathode materials.’”

ECF No. 50 at 30 (citing ECF No. 44 at ¶ 61). Defendants additionally contend that the fact that

certain customers were upgrading their production processes “says nothing of—and is certainly

not inconsistent with—Livent’s statements regarding expected long-term demand for lithium

hydroxide in the Asia Pacific market.” Id.

        Defendants further contend that these alleged omissions do not contradict Livent’s

disclosure about its “first-hand insight” into customers’ production objectives, and that, “in any

event, is classic puffery and non-actionable.” Id. at 31. Defendants contend that Livent made

clear in its Registration Statement that the anticipated growth in high-nickel cathode materials

was anticipated to occur over the next ten years by stating “demand for battery-grade lithium

hydroxide for use in EV applications is expected to grow at a CAGR of 44% through 2027.” Id.

        Defendants further contend that FMC had already disclosed two months before the IPO

that battery manufacturers were retooling their facilities and were continuing to use older battery

technologies not reliant on lithium hydroxide. Id. Therefore, “Livent had no obligation to


                                                     31
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 32 of 43




disclose information that had already been disclosed.” Id. Lastly, Defendants contend that the

Complaint fails to allege that Livent had been advised prior to the IPO of any “specific customer

decision to delay lithium hydroxide purchases,” and therefore this omission is not a violation of

Section 11 or 12(a)(2) as a matter of law. Id. at 32.

       Plaintiffs respond that the Registration Statement did not make clear that the growth in

high-nickel cathode materials was to occur over the next ten years because the Registration

Statement stated “growth forecasted in the EV market has resulted in a significant increase in

current and expected future demand for battery-grade lithium compounds.” ECF No. 51 at 25.

(quoting ECF No. 44 at ¶ 62). Furthermore, Plaintiffs contend that the Registration Statement

stated that Livent’s sales of lithium hydroxide in the South Pacific, including China “where over

half of the global demand for EVs existed,” had grown from 59% to 62% and made up almost

60% of Livent’s lithium hydroxide sales at the time of the IPO. Id. Plaintiffs conclude that it

would then have been “material to investors to know” that customers in China were actually

shutting down their high-nickel content cathode productions, which would negatively impact

demand for Livent’s products. Id.

       Next, Plaintiffs dispute Defendants’ claim that it had no obligation to disclose

information about the retooling of facilities because this had already been disclosed in an

earnings call two months before the IPO. Id. at 25. Plaintiffs state that Livent was still required

to “disclose the facts necessary to make the statements concerning demand for its lithium

hydroxide not misleading” under Section 11. Id. at 25-26. Plaintiffs additionally contend that

this argument is a “truth-on-the-market defense,” which is not appropriate for determination at

this stage. Id. at 26. Furthermore, Plaintiffs contend that Defendants mischaracterize this




                                                    32
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 33 of 43




alleged earnings call disclosure because it was not disclosed in the context of demand for

Livent’s lithium hydroxide. Id.

       Plaintiffs further contend that they were not required to allege Livent knew of any

specific customers delaying lithium hydroxide purchases because Section 11 does not require

Plaintiffs to allege that an omission or misstatement was known to the company at the time of the

IPO. Id. at 26-27. (citing In re Adams Golf, 381 F.3d at 274 n.7). Finally, Plaintiffs state that

Livent also had a duty to disclose these adverse events under Item 303(a)(3)(ii) because “these

events, which defendants admittedly knew, would have an unfavorable impact on Livent’s

financial condition in the form of customer purchase delays, excess lithium hydroxide volumes

that could not be sold under existing contracts and downward price pressure on Livent’s lithium

hydroxide.” Id. at 28.

       Plaintiffs’ overarching theory is that Livent’s statements regarding its expectation for

increased demand for lithium hydroxide based on anticipated changes in the EV market were

rendered misleading by Livent’s failure to disclose that the lithium hydroxide customers were

modifying and upgrading their production processes, which was causing delays in their

purchases of lithium hydroxide from Livent.

       Because most of the statements Plaintiffs allege were misleading concentrate exclusively

on future growth and demand for lithium hydroxide from the EV market, Plaintiffs focus on

Livent’s use of the word “current” in the following sentence from the Registration Statement:

“The growth forecasted in the EV market has resulted in a significant increase in current and

expected future demand for battery-grade lithium compounds.” ECF No. 51 at 25 (quoting

Livent Corp., Registration Statement (Form S-1) 3 (October 1, 2018)). Plaintiffs point to this

sentence as directly misleading investors to believe that demand for lithium hydroxide was going


                                                    33
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 34 of 43




to increase “right away,” when actually Livent’s customers were delaying purchasing lithium

hydroxide from Livent and prices for lithium hydroxide were declining. Id.

       However, “an investor reads each statement within such a document, whether of fact or

of opinion, in light of all its surrounding text, including hedges, disclaimers, and apparently

conflicting information” as well as “the customs and practices of the relevant industry.”

Omnicare, 575 U.S. at 190. Here, Livent made clear that the increased demand for lithium

compounds in the EV market was forward-looking. For example, the relevant section of the

Registration Statement is titled “Our Market Opportunity” and begins by stating, “[t]he trend of

vehicle electrification is expected to be a significant growth catalyst for lithium compounds over

the next decade and into the future.” Livent Corp., Registration Statement (Form S-1) 3

(October 1, 2018) (emphasis added). The Registration Statement further qualifies that the

increased demand is anticipated, by stating, “[t]his shift will increasingly require battery grade

lithium hydroxide . . .,” “[t]he growth forecasted in the EV market . . ., and “[a]s EV adoption

accelerates, we anticipate battery manufacturers will increasingly move to using high nickel

content cathode materials . . .” Id. (emphasis added). Livent plainly states that it is “well

positioned to benefit from this expected increase in lithium demand from EV growth.” Id.

(emphasis added). As for the “Asia Pacific Market,” Livent qualifies that it “expect[s] demand

for lithium products, particularly lithium hydroxide, will increase in the Asia Pacific region . . .

.” Id. at 65 (emphasis added). The Registration Statement also repeatedly highlights that the

growth in demand for battery-grade lithium compounds was expected to occur over a long period

of time, describing the growth “through 2027” and “[i]n the long term.” Id. at 3.

       Read in this context, Livent’s statement, “[t]he growth forecasted in the EV market has

resulted in a significant increase in current and expected future demand for battery-grade lithium


                                                     34
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 35 of 43




compounds,” could not have led a reasonable investor to conclude that Livent was guaranteeing

any immediate changes to demand based on the anticipated vehicle electrification developments.

Id. Nor does Livent’s alleged omission that its EV customers were delaying purchases of lithium

hydroxide render these statements false or misleading. Livent plainly qualifies that the growth in

demand for lithium hydroxide from EV customers was anticipated to occur over the next number

of years. Livent similarly highlighted its large percentage of revenue derived from sales to the

Asia Pacific region in the context of how Livent expected to benefit from growth in the EV

market. This again was neither a promise of nor comment on any immediate change in demand

for lithium hydroxide.

       Plaintiffs, however, contend the Third Circuit’s reasoning in In re Adams Golf supports

their contention that Livent was required to disclose that its customers were temporarily shutting

down production of their products that use lithium hydroxide to render affirmative statements not

misleading. ECF No. 51 at 27. In In re Adams Golf, the Third Circuit considered whether it was

misleading to state that the company “does not sell its products through price sensitive general

discount warehouses,” when the company had not disclosed that Costco was in unauthorized

possession of its products. 381 F.3d at 277-278. The Third Circuit concluded “[r]easonable

minds could disagree” as to whether that omission rendered the statement misleading, since the

company’s statement “may have nevertheless led a reasonable investor to conclude that the

selective distribution model was functioning properly, i.e., that this method was exclusive.” Id.

Plaintiffs contend that this conclusion supports their position because the “Third Circuit reversed

the district court’s dismissal of plaintiff’s gray market distribution claims even though the

financial impact from the claims did not occur until after the initial public offering, finding that




                                                     35
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 36 of 43




defendants had a duty to disclose the gray market issue to make the statements in the registration

statement not misleading.” ECF No. 51 at 27 (citing In re Adams Golf, 381 F.3d at 271-72).

       In In re Adams Golf, the issuing company made an affirmative statement about its

selective distribution model at the present time, which directly conflicted with the fact that

Costco was in unauthorized possession of its product. See generally In re Adams Golf, Inc.

Securities Litigation, 381 F.3d 267 (2004). Here, that lithium hydroxide customers were

upgrading their facilities and therefore delaying purchases of lithium hydroxide from Livent does

not directly conflict with Livent’s statements that it expected future growth in the EV market to

translate into a higher demand for lithium hydroxide over the next ten years. Therefore, the

Third Circuit’s holding in In re Adams Golf does not support Plaintiffs’ position.

       Lastly, Plaintiffs have provided no factual foundation in their Complaint that could

provide the basis for a violation of Section 11 or 12(a)(2) under Item 303. “Item 303 requires a

public company to affirmatively disclose . . . trends or uncertainties that are (1) presently known

to management and (2) reasonably likely to have material effects on the registrant’s financial

condition or results of operation.” Howard, 395 F. Supp at 567 (citing 17 C.F.R. §

229.303(a)(3)(ii)). Plaintiffs do not mention Item 303 nor its requirements in the Complaint.

Specifically, Plaintiffs fail to show that any trend or uncertainty related to lithium hydroxide

customers delaying purchases was presently known to Livent’s management or that it would

have a material effect on Livent’s financial condition or results of operation. Furthermore, as

stated previously, Plaintiffs have failed to amend or move to amend their Complaint in the eight

months since filing it to add a claim alleging a violation of Section 11 or 12(a)(2) under Item

303. Therefore, Plaintiffs failed to plausibly plead sufficient factual content that would allow the




                                                     36
          Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 37 of 43




Court to draw the reasonable inference that Livent did not comply with Item 303 in violation of

Section 11 or 12(a)(2).

         This Court finds that Plaintiffs have not plausibly stated that the alleged omissions

regarding Livent’s cathode and battery customers delaying purchases of lithium hydroxide from

Livent render any statements in the Registration Statement misleading.12

    5. Global Supply of Lithium Compounds

         Plaintiffs next allege that Livent’s Registration Statement contained false and misleading

statements because Livent failed to disclose that the global supply of lithium compounds was

growing faster than demand, which in turn was driving down prices of lithium hydroxide in

China. ECF No. 44 at ¶ 68. Plaintiffs allege that, as a result of this increased global supply,

Livent’s customers in China were unwilling to enter into annual or multi-year contracts with

Livent, and “the Company was unable to secure higher priced contracts with its Chinese

customers.” Id. Plaintiffs further allege that Livent’s competitors were also expanding their

operations, which put additional pricing pressure on the performance lithium compounds and

“further impact[ed] Livent’s ability to secure higher priced contracts with its Chinese

customers.” Id. at ¶ 68.

         Plaintiffs allege that, because Livent failed to state that global supply of lithium

compounds was growing faster than demand, it was false and misleading for Livent to highlight

in its Registration Statement its competitive advantage based on its “significant know-how and


         12
            As the Court has found that Plaintiffs have failed to allege that the Registration Statement contains any
false or misleading statements or actionable omissions in violation of Sections 11 or 12(a)(2) related to the
decreased demand for lithium hydroxide, the Court need not consider Defendants’ arguments that (1) its “first-hand
insight” into customers’ objectives was non-actionable puffery, (2) that it had already disclosed that battery
manufacturers were retooling their facilities in an August 2018 earnings call and had no obligation to disclose
information already disclosed nor (3) that Plaintiffs failed to plead that Livent had been advised prior to the IPO of
any specific customer decision to delay lithium hydroxide purchases. ECF No. 50 at 31-32.


                                                              37
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 38 of 43




experience in the lithium hydroxide . . . production processes and product applications.” Id. ¶ 66.

Plaintiffs allege it was also false and misleading to state that Livent was “one of a small number

of producers capable of consistently delivering battery-grade lithium compounds that meet

performance standards demanded by our customers.” Id.

       Plaintiffs further allege that omitting information on the global supply of lithium

compounds rendered false or misleading Livent’s statement that its goal was to “maintain a

leading market share” in its performance lithium products and that:

               Most markets for lithium compounds are global, with significant
               growth occurring in Asia, driven primarily by the development and
               manufacture of lithium-ion batteries. The market for lithium
               compounds also faces some barriers to entry, including access to an
               adequate and stable supply of lithium, technical expertise and
               development lead time. According to Roskill, we are one of six
               producers, including SQM, Albemarle, Tianqi, Orocobre and
               Jiangxi Ganfeng Lithium, that accounted for approximately 85% of
               the global supply of lithium compounds as measured by LCE. Both
               Albemarle and SQM recently entered into agreements with Chilean
               regulators to expand their annual lithium extraction efforts in Chile
               by an additional 135 kMT by 2021 and by 72 kMT by 2019,
               respectively. Tianqi recently announced an intention to invest an
               additional $525 million to expand its refining capabilities with the
               goal of quadrupling its annual output of lithium carbonate by 2021.
               Orocobre has announced that it is increasing production from its
               brine source in Argentina. We expect additional capacity to be
               added by new and existing producers over time. We believe our
               lithium brines in Salar del Hombre Muerto, Argentina, considered
               by the industry to be one of the lowest cost source of lithium,
               provide us with a distinct competitive advantage against these
               current or future entrants.

               We compete by providing advanced technology, high product
               quality, reliability, quality customer and technical service, and by
               operating in a cost-efficient manner. We believe we are a leading
               provider of battery-grade lithium hydroxide in EV battery
               applications and of performance greases and benefit from low
               production costs and a history of efficient capital deployment. . . .
               We are the only producer of high purity lithium metal in the Western
               Hemisphere and enjoy competitive advantages from our vertically


                                                    38
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 39 of 43




               integrated manufacturing approach and low production costs. Our
               primary competitors within the lithium metal product category
               include Jiangxi Ganfeng Lithium and other Chinese producers.

               Id. at ¶ 67.

       Defendants contend, first, that these allegedly omitted facts were actually disclosed in the

Registration Statement. ECF No. 50 at 33. Defendants contend that Livent disclosed that its

competitors were expanding their operations, by stating that “Albemarle and SQM had agreed

with Chilean regulators to expand their extraction efforts, Tianqi had announced its intent to

expand its refining capabilities, and Orocobre had reported that it was increasing production at

its brine source.” Id. at 33-34. Defendants further contend that Livent disclosed as a “primary

risk” that “volatility in the price for performance lithium compounds, caused by changes in

worldwide supply and demand that certain market analysts have predicted may occur over the

next seven years as a result of competitors’ announced plans to increase production capacity, as

declines in lithium prices could have a material adverse effect on our business, financial

condition and results of operations.” Livent Corp., Registration Statement (Form S-1) 11

(October 1, 2018).

       Additionally, Defendants contend that Plaintiffs failed to identify how any of the alleged

omissions render any disclosure false or misleading, since none of the “competitive advantages”

that Livent identified “raised any inference that Livent would be immune to pricing dynamics

caused by supply outpacing demand, as a result of competitor expansions or otherwise.” ECF

No. 50 at 33-34. Defendants further contend that Livent disclosed that the price of performance

lithium compounds would be affected by various factors, including “worldwide supply and

demand,” and the fact that “[s]ome of our competitors are larger than we are and may have




                                                    39
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 40 of 43




greater financial resources.” Id. at 34. Finally, Defendants contend these statements were

“corporate puffery” and non-actionable, sincerely held statements of opinion. Id.

       Plaintiffs respond that statements in the Registration Statement about Livent’s

competitive advantage “contradicted the reality of the situation and misled investors because at

the time of the IPO, Livent did not in fact have a competitive advantage because of the increased

supply of lithium compound, which increased competition and consequently impacted lithium

hydroxide prices in China.” ECF No. 51 at 29. Furthermore, Plaintiffs contend it was

misleading to “represent[] to investors that Livent ‘could’ be adversely impacted when at the

time of the IPO, Livent already was in fact adversely impacted.” Id.

       Plaintiffs further contend that these statements are not merely corporate puffery because

the “competitive advantages were illusory at the time of the IPO.” Id. at 30. Lastly, Plaintiffs

contend that, even if the statements are considered opinions, “because at the time of the IPO an

increased global supply of lithium compounds led to an increase in competition and a resulting

impact on lithium hydroxide prices in China, defendants had no basis for their statements

regarding Livent’s competitive advantages.” Id. at 31.

       Plaintiffs’ basic conclusion is that because the global supply of lithium was growing

faster than demand, which was impacting Livent’s ability to secure higher-priced contracts with

its Chinese customers, Livent misled investors by touting its competitive advantage in producing

and selling its performance lithium products. However, Livent identified concrete reasons why it

believed it had a competitive advantage, including its “significant know-how and experience in

the lithium hydroxide” production processes, its status as “one of a small number of producers

capable of consistently delivering battery-grade lithium compounds that meet performance




                                                    40
          Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 41 of 43




standards,” and its low production costs. ECF No. 44 at ¶¶ 66-67. Plaintiffs fail to identify any

omission that renders any of these reasons false or misleading.

         Plaintiffs have also failed to show that the alleged omissions were actually omitted.

Livent specifically disclosed that a “primary risk” to Livent’s business and operation was the

“volatility in the price for performance lithium compounds, caused by changes in worldwide

supply and demand” and their “competitors’ announced plans to increase production capacity,”

which “could have a material adverse effect” on the company. Livent Corp., Registration

Statement (Form S-1) 11 (October 1, 2018). Livent additionally disclosed in its Registration

Statement, unambiguously, that its competitors were expanding their operations. ECF No. 44 at

¶ 67.

         None of Plaintiffs’ allegations concerning the global supply of lithium or Livent’s alleged

inability to secure higher priced contracts with its Chinese customers contradict Livent’s stated

competitive advantages nor render any identified statement in the Registration Statement

misleading. Therefore, this Court finds that Plaintiffs failed to plausibly plead that Livent’s

statements regarding its competitive advantage were false or misleading and failed to plausibly

to allege that any omissions regarding the global supply of lithium rendered any statement false

or misleading in violation of Sections 11 or 12(a)(2).13

    6. Risk Disclosures

         Lastly, Plaintiffs allege that the Registration Statement stated risk factors that “failed to

disclose and misrepresented significant risks the Company was facing at the time of Livent’s


         13
            As the Court has found that Plaintiffs have failed to allege that the Registration Statement contains any
false or misleading statements or actionable omissions in violation of Sections 11 or 12(a)(2) related to the global
supply of lithium, the Court need not consider Defendants’ argument that its statements regarding its “competitive
advantages” were non-actionable corporate puffery and non-actionable sincerely held statements of opinion. ECF
No. 50 at 34.


                                                              41
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 42 of 43




IPO.” ECF No. 44 at ¶ 69. In support, Plaintiffs repeat each of the previous allegations, alleging

that Livent stated the risks “could” occur, when in fact they had already materialized. Id. at ¶¶

69-72. Defendants contend “[t]his claim is duplicative of the other omissions alleged in the

Complaint . . . and fails for the same reasons.” ECF No. 50 at 34. Plaintiffs respond that, “[a]s

discussed above . . . defendants are liable for several of their false and misleading risk

disclosures because these risks had already materialized at the time of the IPO.” ECF No. 51 at

31. As this Court has found that Plaintiffs have not plausibly stated a violation of Section 11 or

12(a)(2) for any of the previous claims, Plaintiffs’ duplicative claim regarding risk disclosures

fails for the same reasons.

       Therefore, the Court finds that Plaintiffs have failed to plausibly state a claim for

violation of either Section 11 or 12(a)(2) of the Act. The Court dismisses Counts I and II of the

Complaint.


   V. SECTION 15 CLAIM

       Lastly, Plaintiffs allege a violation of Section 15 of the Act, 15 U.S.C. § 77o, against

Livent, the Individual Defendants, and FMC. ECF No. 44 at ¶¶ 107-110. “Section 15 of the

Securities Act provides for joint and several liability on the part of one who controls a violator of

Section 11 or Section 12.” In re Suprema Specialties, 438 F.3d at 284. Under Section 15,

“plaintiff must prove that one person controlled another person or entity and that the controlled

person or entity committed a primary violation of the securities laws.” Id. See also In re Adams

Golf, 381 F.2d at 273 n.3 (“A form of derivative liability, section 15 permits investors to recover,

on a joint and several basis, from ‘control persons’ who would be otherwise liable under sections

11 and 12(a)(2).”).




                                                     42
        Case 2:19-cv-02218-CFK Document 58 Filed 07/02/20 Page 43 of 43




       As this Court has found that Plaintiffs have not plausibly alleged a violation of Section 11

or 12(a)(2), Plaintiffs have also necessarily failed to plausibly allege that any “controlled person

or entity committed a primary violation of the securities laws.” In re Suprema Specialties, 438

F.3d at 284; see also In re Adams Golf, 381 F.2d at 273 n.4 (“[B]ecause the District Court

dismissed the sections 11 and 12(a)(2) claims, it did not, nor need we, consider any issues related

to control person liability.”) Therefore, the Court finds that Plaintiffs have failed to plausibly

state a claim for violation of Section 15 of the Act. The Court dismisses Count III of the

Complaint.


  VI. CONCLUSION

       For the foregoing reasons, this Court grants Defendants’ Motion to Dismiss and

dismisses the Complaint in its entirety. An appropriate order will follow.



Date: __July 2, 2020_____                              BY THE COURT:

                                                       /s/ Chad F. Kenney

                                                       CHAD F. KENNEY, JUDGE




                                                     43
